DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (6,331,271).
Regarding claims 1-8, Bergman discloses an apparatus and method for hot isostatic pressing, wherein the apparatus comprising a cylindrical pressure chamber 1, which is defined by a cylinder element 2 and an upper 3 and a lower 4 end closure, cooling channels 6 located between the cylinder element 2 and radially prestressed first wire winding 5 and in the upper end closure, a cylindrical furnace 7 is defined by a bottom plate 8 with insulation 8a and a heat-insulating shell 9, a plurality of electric heating elements 9a are arranged inside of the shell 9, a plurality of gaps 10a,b are formed outside the furnace 7 and between the shell 9 and the cylinder 
element 2.  
	Wherein the apparatus further comprises a first, second circulating fans 16, 21 connected to a first and second motor 19, 20 respectively, for circulating cooling and/or heating gas in the 
 	Regarding claims 9-13, Bergman further discloses a the method comprises the steps of loading a plurality of turbine blades 34 in the annular load space 33,  evacuating air in the pressure chamber 1 by vacuum suction; providing inert gas argon in cold state from a gas container via a gas channel 14 and a pipe 15 to a cylindrical space 26 inside the pressure chamber 1, the circulating fan 16 and the cooling fan 21 are driven such that the gas is brought to circulate in the furnace chamber 7 and in those parts of the pressure chamber 1 which are located outside the furnace 7, reducing the pressure inside the chamber by evacuation of the gas;
	The method further comprises the steps of providing a second gas purification circulation under heating,  and before the inert gas is again admitted, the electric heater 23 is switched on so that the gas is heated, wherein the inert gas is supplied from the gas container via the gas channel 14 and the pipe 15 to the cylindrical space 26 and the pressure inside the chamber is again increased, while the circulating fan 16 is driven such that the gas is brought to circulate in the furnace chamber 7 so that the gas passes from the orifice of the pipe 15 via the circulating fan 16, through the electric heater 23, will heat the furnace chamber to about 1000[Symbol font/0xB0]C. 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardin (9.358,747).
Gardin discloses an HIP apparatus and method, comprising a pressure vessel 1 opening to a furnace chamber 18 with a load compartment 19, a pressure medium is fed into the pressure vessel from a compressor, a pressurized storage tank (a pressure supply), a cryogenic pump, or 
	Wherein the apparatus further comprises a heat insulated casing 3 comprises a heat insulating portion 7 and a housing 2 arranged to surround the heat insulating portion 7, which thermally seals off the interior of the pressure vessel 1, a first guiding passage 10 is formed between the inside of the outer walls of the pressure vessel and the casing 3 for guiding the pressure medium from the top of the pressure vessel 1 to the bottom, a second guiding passage 11 is formed between the housing 2 of the furnace chamber 18 and the heat insulating portion 7 for guiding the pressure medium towards the top of the pressure vessel 1
 	Gardin further discloses that after a selected time period at which the desired temperature and pressure is maintained during pressing phase, the temperature of the pressure medium is to be decreased via a cooling phase by the heat exchanger unit 33 to a predetermined second temperature and pressure before unloading the formed products 5 from the load compartment 19.
 
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (11,267,046).
Nakai et al. discloses an HIP method and apparatus, comprising an outer casing (4) having an open outer opening part (4H); an inner casing (5) having an open inn opening part (5H); a heat-insulating body (R) disposed between the outer casing (4) and the inner casing (5), wherein the heat-insulating body R includes heat insulating body outer cylinder 6, and the heat 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743